It appears by the bill of exceptions, taken in the Charles County Court, that the plaintiff, to support the issue joined on her part, offered in evidence to the jury an account with the following probate thereto annexed, viz. “ Charles Conn*378ty, ss. November 21, 1786, then came before me Catharine Bonner, and made oath to the above account according to law. Before Richard Barnes.” To which the defendant by his counsel excepted and prayed the opinion of the Court, and their direction to the jury, that as it did not appear from the face of the account that it was proved according to the directions of the act of assembly, that it should not be read in evidence to the jury.
But the Court were of opinion, and so directed the jury, that the account so proved was legal evidence to the jury, but allowed the defendant to give evidence to the jury that the probate was not administered in the words of the act of assembly,(a) to which opinion the defendant excepted.
The General Court reversed the judgment of the County Court.

 The act' of 1785, c. 46.